Simmons, C. J.
. There was no error in the admission of evidence; and the charges requested which the court refused did not, except as covered by the general charge, embrace correct legal propositions. Two successive 'juries have found in favor of a divorce of the parties ; the trial judge was satisfied with the verdict, and, there being some evidence to sustain it, this court will not interfere with his direction in refusing to grant a new trial on the ground that the verdict was contrary to law and the evidence.

Judgment affirmed.


Ail the Justices concurring, except Fish, J., absent.